DETAILED ACTION
Claims 1-5, 10, 13-16 and 18-24 are pending and have been examined.
Claims 6-9, 11, 12 and 17 are canceled.
Claims 18-24 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Aaron Grunberger (59,210) on 1/24/2022.
Claim 24 of the application has been amended as follows: 
24. (Currently Amended) The method as recited in claim 1, further comprising suppressing output of a warning of a detection of the unauthorized manipulation in response to a determination of a lack of presence in the communications medium of at least one of the messages of the collection.

Response to Arguments
Applicant’s amendments with arguments, see page 10, filed 1/7/2022, with respect to the rejection of Claims 13-16 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of Claims 13-16 under 35 U.S.C. 101 has been withdrawn. 
Applicant’s amendments and claim cancelations, with arguments, see pages 11-12, filed 1/7/2022, with respect to the rejection of Claims 1-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of Claims 1-17 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 10, 13-16 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/            Primary Examiner, Art Unit 2456